UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7242



KISH PATE,

                                              Plaintiff - Appellant,

          versus


BLADEN YOUTH CENTER, Medical Staff; MORRISON
YOUTH INSTITUTION, Medical Staff; MCCAIN
DERMATOLOGIST,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-00-444-5-BR)


Submitted:   November 14, 2000         Decided:     December 19, 2000


Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kish Pate, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kish Pate, a North Carolina inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2000) complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).      We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Pate v. Bladen Youth Ctr., No. CA-00-444-

5-BR (E.D.N.C. Aug. 3, 2000).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2